Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 PRESS RELEASE FROM: NYSE: CIM Chimera Investment Corporation 1211 Avenue of the Americas Suite 2902 New York, New York 10036 FOR FURTHER INFORMATION Investor Relations 1 (866) 315-9930 www.chimerareit.com FOR IMMEDIATE RELEASE CHIMERA INVESTMENT CORPORATION ANNOUNCES FEE CHANGE TO ENHANCE SHAREHOLDER RETURNS New York, New York, October 20, 2008 (BUSINESS WIRE)  Chimera Investment Corporation (Chimera or the Company) today announced an amendment to the Companys management agreement with its external manager, Fixed Income Discount Advisory Company (FIDAC). The Company and FIDAC amended the management agreement to provide that the incentive fee be eliminated in its entirety and that FIDAC receive only the base management fee of 1.50% per annum of the Companys stockholders equity. The change is the subject of a free writing prospectus that is being filed today that modifies the preliminary prospectus dated October 14, 2008, relating to the Companys proposed offer and sale of shares of its common stock. It is clear that the events of the past 18 months have brought about a sea change in the economic, investing and policy environment, not just for Chimera but for all financial market participants, said Michael A.J. Farrell, Chairman, Chief Executive Officer and President of Annaly Capital Management, Inc., the parent of FIDAC. We strive above all else to put the investor first and to be transparent in all of our management activities, and to reflect that philosophy and in recognition of the new market environment, FIDAC has made the unilateral decision to adjust the management fee with Chimera. It is our goal to deliver more of the Companys future returns to its shareholders. Chimera is a specialty finance company that invests in residential mortgage loans, residential mortgage-backed securities, real estate-related securities and various other asset classes. The Company's principal business objective is to generate net income for distribution to investors from the spread between the yields on its investments and the cost of borrowing to finance their acquisition and secondarily to provide capital appreciation. The Company, a Maryland corporation that has elected to be taxed as a real estate investment trust ("REIT"), is externally managed by FIDAC, which is wholly-owned by Annaly Capital Management, Inc. This news release and our public documents to which we refer contain or incorporate by reference certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the
